IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00349-CV

BILLY R. HIGH AND TRACI HIGH-WARD,
                                                             Appellants
v.

NATIONAL ROYALTY COMPANY LTD AND
MARLIN ROYALTY COMPANY,
                                                             Appellees


                            From the 77th District Court
                              Freestone County, Texas
                              Trial Court No. 17-420-B


                                       ORDER

       Appellants Billy R. High and Traci High-Ward are notified by this Order that this

appeal is subject to dismissal for want of jurisdiction because it appears that all pending

parties and claims have not been disposed of and that the trial court has not signed a final

judgment or other appealable order. Appellants have indicated in the documents that

they have filed in this Court that the trial court rendered judgment on August 21, 2018

that “Plaintiff takes nothing.” However, the clerk’s record, which was filed on December

13, 2018, contains no such final judgment. The clerk’s record does contain an “Order
Granting Defendants’ Motion for Instructed Verdict” that was signed by the trial court

on August 21, 2018, but that order does not appear to be a final judgment or other

appealable order.

       This Court has no jurisdiction to hear an appeal from a judgment that is not final,

unless there is specific statutory authority permitting an appeal before final judgment.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.012. None of the exceptions to the rule that

only final judgments can be appealed applies in this case. See id. § 51.014 (listing

interlocutory judgments that may be appealed before final judgment is rendered).

Therefore, the Court may dismiss this appeal unless, within 10 days from the date of this

Order, a response is filed showing grounds for continuing the appeal.




                                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed April 3, 2019




High v. Nat’l Royalty Co.                                                           Page 2